                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

APRIL D. UNSER, as parent and natural
guardian of S.W. and J.W.,

                            Plaintiffs,                        OPINION AND ORDER
      v.
                                                                    19-cv-409-wmc
RELIANCE STANDARD LIFE
INSURANCE COMPANY,

                            Defendant.



      In this action, April Unser, as parent and natural guardian of S.W. and J.W., brings

two state law claims and, alternatively, one federal law claim for breach of an accidental

death policy against Reliance Standard Life Insurance Company (“Reliance”) under the

Employee Retirement Insurance Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. Unser

filed in Pepin County Circuit Court on April 25, 2019. Reliance removed the suit to federal

court and soon thereafter moved to dismiss Unser’s state law claims for failure to state a

legally-cognizable claim under Federal Rule of Civil Procedure 12(b)(6) because they are

preempted by ERISA. For the reasons below, the court will deny Reliance’s motion.


                                          FACTS

      Plaintiff April Unser is a resident of Durand, Wisconsin. Defendant is a foreign

corporation that is neither incorporated nor has its principal place of business in

Wisconsin. Plaintiff’s brother, Joseph Unser, died as a result of a collision between his
motorcycle and a deer.1 At the time of this tragic collision, Joseph was employed by a sand-

mining company, Fairmount Santrol, Inc.

       Fairmount was a member of the Reliance Standard Life Insurance Employer Trust

through which employees could purchase voluntary “accidental death” life insurance

policies from Reliance. Joseph had purchased just such a policy from Reliance and paid

100% of the premiums via a salary deduction. A copy of this policy is attached to plaintiff’s

complaint.     Joseph’s children, S.W. and J.W., were the named beneficiaries of the

decedent’s policy, which provides for a $150,000 accidental death benefit. While the

beneficiaries appear to have followed the procedures set forth to recover this death benefit

as set out by the policy, Reliance has refused to pay the benefit because it denied that

Joseph’s death was “accidental” within the policy’s definition.2

       Plaintiff’s complaint does not mention, refer to, or attach any insurance policy other

than the “accidental death” policy.         However, in support of its motion to dismiss,

defendant attached a second “basic life” policy. (See Def.’s Br., Ex. B (dkt. # 6-2.)) Unlike

the “accidental death” policy, the “basic life” policy was involuntary and financed

completely by Fairmount. Defendant asserts that decedent’s “accidental death” policy was

“not an individual policy,” and was made available to Fairmount employees as part of its



1
  For ease of reference, the court will refer to plaintiff April Unser and decedent Joseph Unser by
their first names.

2
  Defendant alleges that the Joseph had a blood-alcohol content of twice the legal limit when he
collided with the deer. (Def. Br. (dkt. #6) at 2.) To support this allegation, defendant cites to
paragraphs 10 and 11 of plaintiff’s complaint. However, neither in this entry, nor in any exhibit
provided the court, does there appear support for such an allegation. Regardless, Joseph’s blood-
alcohol content is not material to a finding of whether plaintiff’s state law claims are preempted by
federal law.

                                                 2
bundled employee benefits package. As evidence of the bundled policies, defendant asserts

that the two policies were formed on the same date, July 1, 2013.



                                            OPINION

       Under both state and federal laws, plaintiff claims that defendant Reliance breached

its contract with Joseph Unser and his beneficiaries by failing to pay the “accidental death”

benefit secured by virtue of his employment with Fairmount.3 Defendant has moved for

dismissal of plaintiff’s state law claims on the basis that Joseph was insured through

Fairmount’s employee welfare benefit plan and governed by ERISA, which preempts state

law claims. See 29 U.S.C. § 1144(a) (“the provisions of this subchapter and subchapter III

of this chapter shall supersede any and all State laws insofar as they may now or hereafter

relate to any employee benefit plan”).          Thus, the threshold question is whether the

decedent’s “accidental death” insurance policy is governed by Fairmount’s employee

welfare benefit plan within the meaning of ERISA. If so, ERISA governs, and the state law

claims must be dismissed.



I. Scope of Pleadings

       In resolving a motion to dismiss under Rule 12(b)(6), the court takes all factual

allegations in the complaint as true and draws all inferences in plaintiff’s favor.

Killingsworth v. HSBC Bank Nev., 507 F.3d 614, 618 (7th Cir. 2007). A motion to dismiss


3
  This court has federal question jurisdiction over ERISA claims. See Franchise Tax Bd. of State of
Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 19-20 (1983). Here, the court also has
diversity jurisdiction over the state law claims given the citizenship of the parties and value of the
dispute. See 28 U.S.C. § 1332. Thus, even if ERISA is found to be inapplicable, this court would
retain an independent basis to exercise subject matter jurisdiction.

                                                  3
should be granted only if it appears beyond question that the plaintiff can prove no set of

facts that would entitle her to relief. Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987

F.2d 429, 432 (7th Cir. 1993). In general, a motion to dismiss tests the complaint; “[t]he

mere presence of a potential affirmative defense does not render the claim for relief invalid.”

Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012) (emphasis

added). Moreover, preemption is an affirmative defense. Bausch v. Stryker Corp., 630 F.3d

546, 561 (7th Cir. 2010) (citing Fifth Third Bank v. CSX Corp., 415 F.3d 741, 745 (7th

Cir. 2005)).

       The first determination this court must make is what documents are properly

considered in deciding defendant’ motion to dismiss. Generally speaking, the court may

not consider material outside the pleadings without converting a motion to dismiss into

one for summary judgment. Fed. R. Civ. P. 12(b). While the complaint and its exhibits

are the typical boundaries in a motion to dismiss under Rule 12(b)(6), documents attached

by a defendant may also be considered part of the pleadings under Federal Rule of Civil

Procedure 10(c), but only if referred to in the plaintiff’s complaint and deemed central to

her claim. Venture 987 F.2d at 431.

       In Venture, the Seventh Circuit reasoned that a defendant’s exhibits should be

included in considering a motion to dismiss a breach of contract claim because (1) the

complaint made numerous references to those same exhibits and (2) the attached

documents were the “core of the parties’ contractual relationship.” Id. Five years later, the

Seventh Circuit cautioned in Levenstein v. Salafsky, 164 F.3d 345 (7th Cir. 1998), that Rule

10(c) provides “a narrow exception[,] aimed at cases interpreting, for example, a contract,”


                                              4
but is not intended to grant litigants license to ignore the distinction between motions to

dismiss and motions for summary judgment.” Id. at 347.

       Here, the scope of the pleadings is generally limited to plaintiff’s complaint and her

brother’s voluntary, “accidental death” life insurance policy, attached to her complaint as

Exhibit B. While defendant has attached a second life insurance policy to its motion to

dismiss, ostensibly because it is referred to by plaintiff and central to her claim, that policy

is neither of those things; instead, its consideration would require conversion of the

pending motion to one for summary judgment under Rule 12. See Berthold Types Ltd. v.

Adobe Sys. Inc., 242 F.3d 772, 775 (7th Cir. 2001) (criticizing district court for granting

motion to dismiss based “not on the complaint but on the text of the contract, which was

not attached to the complaint,” rather than acknowledging its consideration of the contract

had converted defendant’s motion to one for summary judgment). Unlike the complaint

in Venture, which included numerous references to the defendant’s attached exhibits, the

present complaint contains no references to defendant’s exhibits, at least expressly.

Furthermore, as pleaded and drawing all inferences for plaintiff, the voluntary “accidental

death” policy appears on its face to stand alone as a contractual relationship between the

plaintiff and the defendant. Indeed, the attached “accidental death” plan states that, “[t]he

entire contract between you and us is this Policy, the policy Application (a copy of which

is attached at issue), the Participating Unit Application and any endorsements or

amendments.” (Compl., Ex. B (dkt. #1) 3.0.) Unlike in Venture, where the defendant’s

exhibits plainly formed the core of the contractual relationship at issue, defendant’s

exhibits here may actually be part of a separate contractual relationship.          Of course,


                                               5
defendant may ultimately prevail on its assertion that both policies fall under the same

employee benefits plan and are governed by ERISA, see Burclaw v. Standard Ins. Co., No.

18-cv-855-wmc, at *15-21 (W.D. Wis. Jan. 24, 2020), but that is an issue for summary

judgment, or perhaps trial, not an issue that can be resolved in the pleadings.

       Finally, defendant cites Bogie v. Rosenberg, 705 F.3d 603 (7th Cir. 2013), to support

the rule that “when an exhibit incontrovertibly contradicts the allegations in the complaint,

the exhibit ordinarily controls, even when considering a motion to dismiss.” Id. at 609.

However, Rosenberg is also inapplicable. In that case, the court affirmed a motion to dismiss

based largely upon the content of a video, which was both referred to numerous times in

the complaint and attached by the plaintiff. Id. at 608 (“[plaintiff] incorporated the video

recording into her original complaint both by reference and by physically attaching the

video recording to the amended complaint”). This video showed that the plaintiff was not

in an area in which she was entitled to a reasonable expectation of privacy. Id. at 612.

Thus, the Seventh Circuit held that dismissal of plaintiff’s claim for invasion of privacy in

that area was properly dismissed by the court without looking beyond the four corners of

the complaint.4

       Unlike in Rosenberg, defendant urges this court to grant its motion to dismiss based

on a policy and policy application attached and referred to by defendant, rather than the

plaintiff, not to mention additional factual representations not found in the complaint.




4
  In Rosenberg, the court cites to Forrest v. Universal Sav. Bank, F.A., 507 F.3d 540 (7th Cir. 2007),
to support dismissal based on an exhibit, but that, too, was a case where the plaintiff included and
referred to an exhibit that disproved her own claims. Id. at 542. As a result, plaintiff pleaded herself
out of court. Id.

                                                   6
This is inappropriate. See Berthold, 242 F.3d at 777 (holding that a judge erred granting

motion to dismiss based on a “contract, which was not part of the complaint”). Although

potentially legally significant to defendant’s affirmative defense of preemption, these

exhibits were not referred to in the complaint, nor are they central to plaintiff’s claim as

pleaded. As such, the court will not consider defendant’s attached exhibits for purposes of

deciding its motion to dismiss.

       Proceeding under this narrower scope, the court will next consider whether the

complaint and “accidental death” plan allege sufficient factual support for a claim upon

which relief might be granted.



II. ERISA Preemption

       Among other things, ERISA protects insurance benefits by setting minimum

standards for most voluntarily established employee welfare benefit plans. See 29 U.S.C.

§ 1001. Defendant argues that the policy at issue here is governed by ERISA, necessitating

the dismissal of plaintiff’s state law claims on preemption grounds. In contrast, plaintiff

argues that the “accidental death” policy is not governed by ERISA at all.

       The ERISA statute defines “employee welfare benefit plans” or “welfare plans” as:




                                             7
       [A]ny plan, fund, or program which was heretofore or is hereafter established
       or maintained by an employer or by an employee organization, or by both,
       to the extent that such plan, fund, or program was established or is
       maintained for the purpose of providing for its participants or their
       beneficiaries, through the purchase of insurance or otherwise, (A) medical,
       surgical, or hospital care or benefits, or benefits in the event of sickness,
       accident, disability, death or unemployment, or vacation benefits,
       apprenticeship or other training programs, or day care centers, scholarship
       funds, or prepaid legal services, or (B) any benefit described in § 302(c) of
       the Labor Management Relations Act, 1947 (other than pensions on
       retirement or death, and insurance to provide such pensions).

29 U.S.C. § 1002(1). Under this definition, an ERISA plan essentially requires: (1) a

“plan, fund or program” (2) established and maintained by an employer or employee

organization or both, (3) for the purpose of providing death benefits to beneficiaries. If all

three are satisfied, and the plan is not otherwise exempt under 29 U.S.C. § 1003(b), then

the plan is subject to ERISA governance, and ERISA preempts related state law claims. 29

U.S.C. § 1144(a); see also Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 45 (1987) (“[i]f a state

law ‘relates to . . . employee benefit plans,’ it is pre-empted”). At least for purposes of

defendant’s motion to dismiss, plaintiff does not dispute that the first and third elements

are satisfied.5 Instead, plaintiff alleges that Fairmount neither established nor maintained

the “accidental death” policy at issue as required by the second element.



5
  As to whether a “plan, fund, or program” exists, the Seventh Circuit instructed in Diak v. Dwyer,
Costello, & Knox, P.C., F.3d 809 (7th Cir. 1994), that the appropriate inquiry is “whether from the
surrounding circumstances a reasonable person could ascertain (1) the intended benefits, (2)
beneficiaries, (3) source of financing, and (4) procedures for receiving benefits.” Here, all four
requirements would appear to be met because the “accidental death” policy attached to the
complaint contains all the required information. The intended benefits are death, accidental death,
and dismemberment benefits. (Compl. Ex. B (dkt. #1) 12.0; 15.0.) The class of beneficiaries is
identified on page 7.0. The source of financing is identified on the cover page as “This Policy” and
is further explained on pages 8.0, 9.0, and 11.0. And finally, the procedures for receiving benefits
are explained on pages 16.0, 11.0, and 12.0. Thus, the requirement that a plan exists to provide
death benefits appears to be satisfied.

                                                 8
       As to whether the plan was “established and maintained by an employer or

employee organization or both,” the Seventh Circuit has reasoned that “[a]n ERISA plan

requires an ongoing administrative scheme” by the employer, and further, that one factor

to consider in determining the presence of such a scheme is whether the plan “requires [the

employer’s] managerial discretion in its administration.” Cvelbar v. CBI Ill. Inc., 106 F.3d

1368, 1374-77 (7th Cir. 1997).       For example, an employer does not “establish and

maintain” a plan if it is a mere advertiser of an insurer’s policies, who makes no

contributions other than as a conduit between its employees and an insurance company.

See, e.g., Credit Managers Ass'n v. Kennesaw Life & Acc. Insurance, 809 F.2d 617 (9th Cir.

1987); Burclaw, No. 18-cv-855-wmc, at *15-21; Ellington v. Metro. Life Ins. Co., 696 F. Supp.

1237, 1239 (S.D. Ind. 1988). In short, minimal, ministerial duties performed by an

employer to allow commerce between an insurance provider and its employees do not

render the plan one “established and maintained” by the employer as required under

ERISA, nor does simply providing access. Otto v. Variable Annuity Life Ins. Co., 814 F.2d

1127, 1135 (7th Cir. 1986).

       To further clarify the “establish and maintain” element, the Department of Labor

has also promulgated a “safe harbor” provision consisting of four-requirements that if met,

will take an employer’s sponsored benefit outside ERISA’s reach. See Cehovic-Dixneuf v.

Wong, 895 F.3d 927, 930 (7th Cir. 2018) (citing 29 C.F.R. § 2510.3-1(j)). Specifically,

this safe harbor provision excludes ERISA coverage of a benefit plan if:

        (1) No contributions are made by an employer or employee organization;
        (2) Participation in the program is completely voluntary for employees or
            members;
        (3) The sole functions of the employer or employee organization with

                                             9
            respect to the program are, without endorsing the program, to permit
            the insurer to publicize the program to employees or members, to collect
            premiums through payroll deductions or dues checkoffs and to remit
            them to the insurer; and
        (4) The employer or employee organization receives no consideration in the
            form of cash or otherwise in connection with the program, other than
            reasonable compensation, excluding any profit, for administrative
            services actually rendered in connection with payroll deductions or dues
            checkoffs.

29 C.F.R. § 2510.3-1(j).

       Accepting all factual allegations in the complaint here as true, the court can

reasonably infer that Fairmount did not establish and maintain the “accidental death”

insurance policies, but rather acted as a simple conduit between Reliance and employees

interested in purchasing this insurance.     First, the attached policy identifies Reliance

Standard as the claims administrator. Second, the complaint describes the “accidental

death” policy as a contract between the decedent and Reliance, with Fairmount having, at

most, a minor, ministerial role. Third, Reliance is responsible for maintaining records,

authorizing any changes, and providing certificates of insurance. Fourth, Reliance reserved

the right to terminate the contract at any time. Fifth, the recovery procedures directed

Fairmount employees to work with Reliance, rather than Fairmount. Sixth, and finally,

given the described recovery procedures, the “accidental death” policy does not appear to

require any managerial discretion in its administration, much less Fairmount’s exercise of

discretion.

        Similarly, the complaint adequately alleges that the safe harbor provision applies.

First, plaintiff alleges that decedent paid 100% of the premiums for the “accidental death”

plan. Second, plaintiff alleges that the decedent participated voluntarily in the “accidental


                                             10
death” plan. Third, plaintiff alleges that Fairmount completed, at most, minor ministerial

duties. And fourth, plaintiff alleges that Fairmount did not receive any consideration for

offering “accidental death” policies to its employees.         Thus, because plaintiff has

sufficiently alleged that the safe harbor provision applies, she has stated legally-cognizable

claims under state law.

       Defendant would base its arguments against plaintiff’s safe-harbor allegations upon

the bundling of the “accidental death” policy with the “basic life” policy that it attached

to its brief in support of its motion to dismiss. In particular, defendant relies on Gaylor v.

John Hancock Mut. Life Ins., 112 F.3d 460 (10th Cir. 1997), for the proposition that this

court must treat Fairmount’s “basic life” policy and “accidental death” policy as one.

Certainly, there is good authority for this possible outcome. See Postma v. Paul Revere Life

Ins. Co., 223 F.3d 533, 538 (7th Cir. 2000) (“For purposes of determining whether a

benefit plan is subject to ERISA, its various aspects ought not be unbundled.”); Cehovic-

Dixneuf, 895 F.3d at 930; Burclaw, No. 18-cv-855-wmc, at *16-18. However, as explained

above, for this motion to dismiss, the court will not consider defendant’s exhibits, much

less accept its unverified representation as to the overlap in those insurance policies with

respect to their establishment and maintenance. And, at least as alleged, this case is

different than Gaylor and similar Seventh Circuit cases. There, the courts were properly

considering several policies; this case concerns only one policy at present. Moreover, the

complaint alleges that this “accidental death” policy was a stand-alone contract. As such,

relying on that policy and the four corners of the complaint to which it was attached, the

court cannot find, as a matter of law, that Fairmount established and maintained the


                                             11
decedent’s “accidental death” policy. Thus, plaintiff’s claims will not be dismissed.



                                         ORDER

       IT IS ORDERED that defendant’s motion to dismiss Counts I and II of plaintiff’s

complaint (dkt. #5) is DENIED.

       Entered this 6th day of February, 2020.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                            12
